Exhibit 12.1 FIRST PACTRUST BANCORP COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENT As of and for the nine months ended September 30, As of and for the year ended December 31, Earnings: 1. Income before income taxes 2. Plus interest expense 3. Earnings including interest on deposit 4. Less interest on deposits 5. Earnings excluding interest on deposits Fixed Charges: Interest Expense (Line 2) Interest portion of rental expense 93 94 6. Including interest on deposits and capitalized interest 7. Less interest expense on deposits (Line 4) 8. Excluding interest on deposits Ratio of earnings to fixed charges: Including interest on deposits (Line 3 divided by Line 6) Excluding interest on deposits (Line 5 divided by Line 8)
